634 So.2d 845 (1994)
Deborah ARMSTRONG, Mother of and Erin Armstrong
v.
Maureen STEIN, M.D. and Felix G. Rabito, M.D.
No. 94-CC-0097.
Supreme Court of Louisiana.
March 18, 1994.
PER CURIAM.
The application is granted. The judgment of the district court dismissing plaintiff's petition on an exception of no cause of action was a final and appealable judgment. The application for supervisory writs to the court of appeal should have been treated as a timely appeal. We accordingly grant plaintiff's application to this court and remand the matter to the court of appeal to docket as an appeal, if the application for supervisory *846 writs was timely for an appeal. Otherwise, the application is denied.
DENNIS, J., not on panel.